[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              January 9, 2009
                            No. 08-12991                      THOMAS K. KAHN
                        Non-Argument Calendar                     CLERK
                      ________________________

                          BIA No. A96-271-295

MONICA JOHANA ZARATE,



                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,


                                                                    Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                            (January 9, 2009)

Before DUBINA, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
       Petitioner Monica Johana Zarate, through counsel, seeks review of the Board

of Immigration Appeals’s (“BIA’s”) decision summarily affirming the

Immigration Judge’s (“IJ’s”) final order of removal and denying her application for

asylum and withholding of removal. In her petition, Zarate argues that the IJ erred

in finding that she had failed to establish that she was persecuted based on her

political opinion.

                                              I.

       As an initial matter, the government argues that Zarate waived any challenge

to the BIA’s adverse credibility finding by failing to raise the issue in her opening

brief. If an appellant fails to raise an issue in her initial brief, that issue is

considered to be abandoned. Sepulveda v. United States Att’y Gen., 401 F.3d

1226, 1228 n.2 (11th Cir. 2005). A party also waives an issue by failing to make

any substantive arguments with respect to that issue. Greenbriar, Ltd. v. City of

Alabaster, 881 F.2d 1570, 1573 n. 6 (11th Cir. 1989).

       Zarate does not directly address the IJ’s adverse credibility finding in her

opening brief, nor does she present any legal or factual arguments as to why that

finding was incorrect. Therefore, we conclude that Zarate has waived any

challenge to the IJ’s adverse credibility finding.

                                             II.



                                              2
      In a case where the BIA summarily affirms the IJ without issuing an

opinion, we review the IJ’s opinion. Mendoza v. United States Att’y Gen., 327

F.3d 1283, 1284 n. 1 (11th Cir. 2003). We review factual determinations under the

substantial evidence test. Adefemi v. Ashcroft, 386 F.3d 1022, 1026-1027 (11th

Cir. 2004)(en banc). We “view the record evidence in the light most favorable to

the agency’s decision and draw all reasonable inferences in favor of that decision.”

Id. at 1027. We will only overturn an IJ’s factual determinations if the record

compels a conclusion to the contrary. Farquharson v. United States Att’y Gen.,

246 F.3d 1317, 1320 (11th Cir. 2001).

      An alien applying for asylum must show that she is a refugee. 8 C.F.R.

§ 208.13(a). An alien qualifies as a refugee if she can establish that she has a well-

founded fear of future persecution, based on a protected ground, in her country of

origin. 8 C.F.R. § 208.13(b)(1) and (2). If the alien is able to prove past

persecution, that creates a rebuttable presumption that the alien also has a well-

founded fear of future persecution. 8 C.F.R. § 208.13(b)(1). Similarly, an alien is

entitled to withholding of removal if she can show that her life or freedom would

be threatened based on a protected ground. 8 C.F.R. 208.16(b). If the alien can

prove a past threat to life or freedom, there is a rebuttable presumption that the

alien’s life or freedom would be threatened in the future. 8 C.F.R.

§ 208.16(b)(1)(i). An alien who is unable to meet the burden of proof for asylum
                                           3
is also unable to meet the higher standard for withholding of removal. Djonda v.

United States Att’y Gen., 514 F.3d 1168, 1177 (11th Cir. 2008).

      “Once an adverse credibility finding is made, the burden is on the applicant

alien to show that the IJ’s credibility decision was not supported by specific,

cogent reasons or was not based on substantial evidence.” Forgue v. U.S. Att’y

Gen., 401 F.3d 1282, 1287 (11th Cir. 2005) (internal quotation marks and citation

omitted). An adverse credibility determination alone may be the basis for denying

an asylum application if the applicant produces no evidence other than her

testimony. Id. However, if the record contains other evidence, the IJ must address

that evidence as well. Id.

      In this case, as noted above, Zarate waived any challenge to the IJ’s finding

that her testimony at the asylum hearing was not credible. Thus, her testimony

cannot establish that she suffered from past persecution or feared future

persecution. The other evidence in the record also does not show that Zarate was

persecuted or has a well-founded fear of persecution based on her political opinion.

The letters and affidavits submitted by Zarate do not demonstrate that she was

targeted by the Revolutionary Armed Forces of Colombia because of her political

opinions. They also do not describe any incidents of persecution, other than vague

statements that Zarate was threatened by rebel groups. Because the IJ’s findings

are supported by substantial evidence, we deny the petition for review.

      PETITION DENIED.
                                           4